On Application for Rehearing.
McEnbry, J.
We have given a patient and earnest attention to the application for a rehearing in this case. In reviewing our opinion we are confirmed in our views on all points in this case, except the service of a copy of the information on the defendant. There was error in the opinion, in stating that the question presented was only an abstract question, without practical results. This error grew ■out of the form of the bill of exception, as it was not formally and explicitly stated that the defendant had asked for delay for service *426of the information, which being denied, he had excepted to the ruling of the court. A close scrutiny of the bill, however, shows that after suggesting to the court that no legal service of a copy of the information had been made on defendant, as required by Sec. 992 of the Revised Statutes, the court ruled that the domicile service was sufficient and ordered the accused-to trial over his objection.
The sheriff’s return shows that the service was made on the defendant at his domicile, by delivering the copy of information to his wife, apparently over the age of fourteen years, in accordance with the practice in the service of copy of citation and petition in civil cases.
We do not think that this practice can be applied in the service of the indictment in a criminal proceeding. The mode and manner of service is statutory. In civil matters even, no service could be tolerated that was not provided for by positive enactment. In the Code of Practice, Chap. 2, Sec. 3, Art. 187, two modes of service of citation and petition are provided for — by being delivered to the defendant, or, by being left at his domicile. If the Code had only provided for personal service, this court could not have originated domicile service. And our cases all show that in the interpretation of the statutory ways of service, we have in each required a strict observance of the requirements of the Code. “The service is made in person when the citation and petition are delivered to himself.” Art. 188, Code of Practice.
Section 992, Revised Statutes, says: “Every person who shall be indicted for any capital crime, or any crime punishable with imprisonment at hard labor for seven years or upward, shall have a copy of the indictment, and the list of the jury which are to pass on his trial, delivered to him at least two entire days before his trial.”
This section can admit of no other interpretation than that the copy of the indictment shall be served on the defendant in person. It expressly says that it shall be delivered to him. It does not say that it may be left with some one at his domicile for him. We can not substitute service at the domicile for personal service on the de - fendant when the law requires the latter. This would, indeed, be judicial legislation. It does not appear that a copy of the indictment or information was delivered to the defendant. Nor does it appear that service of the copy of the information was made on the defendant under the indictment, which was dismissed at the same term of court as was done in case of State vs. Washington, 40 An. 669.
*427The defendant under the See. 992, Revised Statutes, was entitled, as a matter of right, to the service on him in person of the copy of the information two clear days before his trial. He did not waive this right, which was personal. The defendant should have been granted that delay until the requisite service of a copy of the information could have been delivered to him. In this connection a quotation from Blackstone is not inappropriate. “Delays and little inconveniences in the form of justice are the price that all free nations must pay for their liberties in more substantial matters.” 4 Blackstone Com. 350.
It is therefore ordered, adjudged and decreed that our former decree be set aside, and it is now ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is further ordered that this case be remanded to be proceeded with according to law.